Citation Nr: 0521958	
Decision Date: 08/12/05    Archive Date: 08/19/05	

DOCKET NO.  04-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether an April 1978 rating decision was clearly and 
unmistakably erroneous in failing to establish a separate 
compensable disability rating for a painful scar of the 
abdominal region.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1965 to April 
1969.  His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Detroit, Michigan, that determined that no revision 
was warranted in the April 1978 rating decision not to extend 
service connection under 38 C.F.R. § 3.310(e) (2004) for an 
alleged painful scar under Diagnostic Code 7804 at 10 percent 
because clear and unmistakable error was not shown.


FINDINGS OF FACT

1.  By rating decision dated in April 1974, and in rating 
decisions subsequent thereto in May 1974, April 1975, 
November 1977, and April 1978, the RO did not establish a 
separate compensable disability rating for scarring of the 
abdominal region.  

2.  The aforementioned rating decisions were supported by the 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing in 
the 1970's were ignored or incorrectly implied, such that 
they involved undebatable error that would have lead to a 
materially different outcome.


CONCLUSION OF LAW

The April 1974, May 1974, April 1975, November 1977, and 
April 1978 rating decisions, wherein the RO did not assign a 
separate compensable disability rating for scarring, were not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The 
VCAA eliminated the formal statutory requirement that a claim 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA had been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable to motions alleging clear and unmistakable error 
(CUE) in prior VA decisions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (regarding Board decisions); Parker 
v. Principi, 15 Vet. App. 407 (2002) (regarding CUE claim as 
to a prior final RO decision); Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002) (per curiam order) (citing Parker as 
"holding VCAA inapplicable to claim that RO decision 
contained CUE").

Pertinent Law and Regulations.

A decision of the duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for CUE.  38 C.F.R. §§ 3.104(a), 
3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at that time 
were incorrectly implied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record in law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).

In determination that there was CUE must be based on the 
record in law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of CUE, the claimant must demonstrate that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions at the time were incorrectly applied.  Daniels v. 
Gober, 10 Vet. App. 474 (1997).

The Court has indicated that CUE is a very specific and rare 
kind of error.  It is the kind of error of fact or of law 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the presence of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final decision by a VA regional 
office.  Smith v. Brown, F.3d 1516, 1527 (Fed. Cir. 1994).  
There was a presumption of validity which attaches to that 
final decision and, when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 
44.  Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).

Analysis.

A review of the evidence in this case discloses that by 
rating decision dated in April 1974, the veteran was assigned 
a temporary total disability rating based on hospitalization 
and, lessons for his service-connected stomach disorder, from 
January 1, 1974.  The prehospital rating of 10 percent that 
had been in effect since 1970, was increased to 40 percent 
disabling, effective May 1, 1974.

The veteran was hospitalized by VA in May 1974, for an 
unrelated disorder.  Examination during hospitalization was 
described as completely unremarkable with the exception of a 
notation of a scar in the midepigastric area secondary to 
gastric surgery performed several months previously.  There 
was no reference to whether the scar was tender and painful 
or not.

By rating decision dated in May 1974, the aforementioned 
rating action was amended to reflect a temporary total 
disability rating based on hospitalization for service-
connected disability, from December 5, 1973.  Effective 
January 1, 1974, he was assigned a temporary total disability 
rating based on convalescence for his service-connected ulcer 
disease.  The increased rating of 40 percent was established, 
effective May 1, 1974.

The veteran was accorded a rating examination by VA in March 
1975.  Complaints included epigastric pain about the scar 
area on exertion and stretching of the abdominal wall 
muscles.  Examination findings included a 7 1/2-inch right 
subcostal scar.  It was described as well healed.  There were 
no masses and there was no tenderness.  The examination 
diagnosis was postoperative vagotomy and pyloroplasty 
secondary to duodenal ulcer disease.

By rating decision dated in April 1975, it was determined the 
current 40 percent rating was no longer tenable.  Recent 
upper gastrointestinal series did not demonstrate an active 
ulcer and the veteran's complaints were described as rather 
minimal.  The disability rating was reduced to 20 percent, 
effective July 1, 1975.

Of record is reported a VA outpatient visit on May 2, 1975, 
at which time there was a report of "minimal incisional 
pain."  On examination the incision was described as well 
healed.  

In a July 1977 claim for an increased rating for his ulcer 
disease, the veteran asked that his claim be "reopened for 
the purpose of establishing the exact extant and degree" of 
his service-connected ulcer disorder.

The veteran was accorded a rating examination by VA in 
September 1977.  No complaints were expressed with regard to 
scarring in the gastrointestinal area.  Examination findings 
included a flat and nontender abdomen. 

By rating decision dated in November 1977, the schedular 
rating for the veteran's ulcer disease was reduced from 20 
percent to 10 percent, effective February 1, 1978.

The veteran was accorded another rating examination by VA in 
March 1978.  Findings included a well-healed 8-inch upper 
transverse abdominal scar with vagotomy and pyloroplasty.  

By rating decision dated in April 1978, the 20 percent rating 
for the veteran's ulcer disease was restored, from the date 
of reduction, that being July 1, 1975.  

The law in effect at the time of the rating decisions in 
question provided that a compensable rating for scars (other 
than burn scars were disfiguring scars of the hip, face, or 
neck) required that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function on 
a bodily part affected.  38 C.F.R. § 4.118, Codes 7803, 7804, 
7805.

As noted above, the veteran and his representative 
essentially contend that the rating decision in question were 
clearly and unmistakably erroneous in failing to establish a 
separate disability rating for the scarring.  However, in 
considering whether the RO's failure to assign a separate 
rating for the scarring constituted CUE, the Board finds no 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.  The medical 
evidence of record at the time of the rating decision in 
question showed the presence of scarring, but does not 
reflect that the scarring was symptomatic to the extent that 
a compensable rating was in order.  While the veteran 
complained at the time of examination in March 1975 that he 
had epigastric pain about the scar area on exertion, clinical 
evaluation at that time described the scarring as well 
healed.  Further, it was stated there were no masses and no 
tenderness.  Additionally, an outpatient visit in early May 
1975 referred to incisional pain, but the description was 
listed as only "minimal" in degree.  On examination the 
incision was described as well healed.  The Board further 
notes that on examination during hospitalization in May 1974 
for an unrelated disorder, examination was described as 
unremarkable with the exception of the notation of the 
scarring in the midepigastric area secondary to gastric 
surgery several months previously.  However, there is no 
indication that the scar was poorly nourished, tender, or 
painful on objective demonstration, so as to warrant the 
assignment of a compensable disability rating under any of 
the pertinent diagnostic codes for evaluating scars.

The Board finds that although the evidence could have been 
construed so as to allow for a grant of service connection 
for the scar residuals, the failure to issue such an award 
does not constitute an undebatable error on the part of the 
RO.  The Board notes that there is no showing that the 
correct facts, as they were known at the time, were not 
available to the adjudicator or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Damrel, 242, 245 (1994).

The Board notes that in Simmons v. West, 14 Vet. App. 84, 88 
(2000), the Court held that even when there was evidence both 
for and against an issue, it is impossible for the veteran to 
succeed in showing that the results would have been 
manifestly different since it would constitute a request to 
reweigh the evidence, a request that can never be a 
permissible basis for a CUE claim.  Based on the facts that 
were before the RO at the time of his decision in the 1970's, 
the Board simply cannot conclude that it is undebatable the 
outcome would have been manifestly different had the RO 
applied the provisions of 38 C.F.R. § 3.310 and the 
diagnostic codes pertaining to scarring.  In other words, as 
the above discussion indicates, it is quite likely that the 
outcome of the case would have been the same had the RO 
explicitly addressed the applicability of the provisions of 
38 C.F.R. § 4.118 in the rating decisions in the 1970's.  
Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO in the 1970's, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; and that, but for any such 
alleged error, the outcome of the decision would have been 
different, the Board must conclude that CUE in the RO's 
rating decisions in the 1970's, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); see Damrel, 6 Vet. 
App. at 245; Russell, 3 Vet. App. at 331.  Thus, the appeal 
is denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


